     Case 3:20-cv-00423 Document 137 Filed 05/04/21 Page 1 of 3 PageID #: 910




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION

KATRINA REEVES and
JAMES LEE REEVES,

              Plaintiffs,

v.                                                    Case No.: 3:20-cv-00423


WAYNE COUNTY BOARD
OF EDUCATION; WAYNE COUNTY;
WAYNE COUNTY COMMISSION;
WAYNE COUNTY SHERIFF,
RICHARD THOMPSON, individually;
TODD ALEXANDER individually;
HOWARD MEDDINGS, individually;
and DEPUTY HARRY SOWARDS, individually,

              Defendants.


                     MEMORANDUM OPINION AND ORDER

        Pending are the following motions: (1) Motion by Howard Meddings to Quash

Subpoena Served on Wayne County Board of Education, (ECF No. 109); and (2) Motion

by Wayne County Board of Education to Quash Subpoena Duces Tecum, (ECF No. 113).

The motions have been fully briefed, and oral argument is unnecessary. For the reasons

that follow, the Court GRANTS the Motions.

        On March 31, 2021, Plaintiffs served a subpoena duces tecum on the Wayne County

Board of Education, seeking the personnel file of Defendant Howard Meddings. It is this

subpoena that the defendants seek to quash in their companion motions. This Court has

previously held that a subpoena seeking the pretrial production of documents constitutes

a discovery device. Wei-Ping Zeng v. Marshall Univ., No. 3:17-CV-03008, 2019 WL


                                           1
   Case 3:20-cv-00423 Document 137 Filed 05/04/21 Page 2 of 3 PageID #: 911




164813, at *3 (S.D.W. Va. Jan. 10, 2019) (“A majority of jurisdictions has held that a

subpoena issued under Fed. R. Civ. P. 45, seeking the pretrial production of documents,

constitutes a discovery device.”) (citing Mortg. Info. Servs., Inc. v. Kitchens, 210 F.R.D.

562, 566–67 (W.D.N.C. 2002)). As such, a pretrial subpoena duces tecum is “subject to

the same time constraints that apply to all of the other methods of formal discovery.”

Marvin Lumber and Cedar Co. v. PPG Indus., Inc., 177 F.R.D. 443, 443–44 (D. Minn.

1997). A subpoena duces tecum served on a party is governed by Fed. R. Civ. P. 34—the

rule that supplies the procedure by which one party may obtain documents from another

party—and is subject to court-imposed deadlines for the completion of Rule 34 requests.

Layman v. Junior Players Golf Acad., Inc., 314 F.R.D. 379, 385-86 (D.S.C. 2016). As the

District Court explained in Layman:

      The leading treatises agree that although Rule 45 may apply to both parties
      and nonparties, resort to Rule 45 should not be allowed when it circumvents
      the requirements and protections of Rule 34 for the production of
      documents belonging to a party. If documents are available from a party, it
      has been thought preferable to have them obtained pursuant to Rule 34
      rather than subpoenaing them from a nonparty witness. Although Rule 45
      is not limited by its terms to nonparties, it should not be used to obtain
      pretrial production of documents or things, or inspection of premises, from
      a party in circumvention of discovery rules or orders. Discovery from a
      party, as distinct from a nonparty, is governed by Rule 34, not Rule 45.

Layman, 314 F.R.D. at 385 (internal citations omitted).

      In this case, the Court imposed a deadline of March 2, 2021 for the completion of

discovery requests. (ECF No. 31). On March 4, 2021, two days after expiration of the

completion date for discovery requests, Plaintiffs moved for a sixty-day extension of all

deadlines. (ECF No. 82). On March 16, 2021, the Court granted Plaintiffs’ motion and

extended certain discovery deadlines, but specifically did not enlarge the deadline for

completing discovery requests. (ECF No. 88). Another two weeks passed before Plaintiffs


                                            2
   Case 3:20-cv-00423 Document 137 Filed 05/04/21 Page 3 of 3 PageID #: 912




served the subpoena at issue. Accordingly, the documents requested by Plaintiffs in the

subpoena duces tecum were not timely sought, and the motions to quash are well-taken.

The Court ORDERS that the subpoena duces tecum served on the Wayne County Board

of Education on March 31, 2021, seeking Defendant Meddings’s personnel records is

QUASHED.

      The Clerk is directed to provide a copy of this Order to counsel of record and any

unrepresented party.

                                        ENTERED: May 4, 2021




                                          3
